DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE and amendments filed 29 July 2020.
Claims 1-15 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2020 has been entered.

Response to Arguments
As a general note, the examiner has made their best effort in responding to each of the numerous arguments made by the applicant in the remarks. The examiner identified and responded to 46 individual arguments. However, the examiner may have inadvertently omitted responding to other arguments. In general, for any argument directed toward the teachings of Chhabra, the examiner respectfully points out that the new office action in response to RCE and amendments filed 29 July 2020 introduces new grounds of rejection and does not rely upon Chhabra to teach any of the claimed limitations. Therefore, these arguments are moot, and not persuasive (see MPEP 707.07(f)). Further, if the examiner inadvertently omitted responding to an argument, but did address a similar argument elsewhere, the examiner would encourage the applicant to apply that rationale, mutatis mutandis, to the argument whose response was omitted.
To aid the examiner in identifying all of the arguments made by the applicant, the examiner kindly asks that in future remarks, the applicant provide numberings that clearly identifies each item to be addressed, to help avoid inadvertent omissions.

Applicant’s arguments in response to the Advisory Action are not persuasive.

The applicant argues that “the Advisory action fails to identify the ‘[m]any of the applicant’s arguments, so applicant cannot respond in specificity. However, applicant cited the case law(s) explaining the difference between ‘reading limitations to the claim’ and ‘interpretation’ of a term already claimed. Since the Advisory action fails to address applicant’s traverse, the allegation is irrelevant and unresponsive” (remarks, page 7).
The examiner respectfully disagrees. First, the MPEP states that:
“Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. This does not mean that no further amendment or argument will be considered. Any amendment that will place the application either in condition for allowance or in better form for appeal may be entered. Also, amendments filed after a final rejection, but before or on the date of filing an appeal, complying with objections or requirements as to form are to be permitted after final action in accordance with 37 CFR 1.116(b)” (see MPEP 714.12). 
Due to restrictions on prosecution after the final rejection, the examiner attempted to respond to as many arguments as could reasonably be expected given the time constraints of an after-final request, by addressing common threads of argument throughout the applicant’s remarks. Therefore, the examiner does not find that the advisory action was “irrelevant and unresponsive” as the applicant alleges.
Second, regarding the specific allegation that the Advisory action failed to address the applicant’s citation of case law explaining the difference between “reading limitations [in]to the claim” and “interpretation” of a term already claimed, the examiner would point out that this argument was indeed addressed at least in the previous final office action and referenced in the advisory action. The applicant argued that “the traverse is not ‘reading limitations from the specification into the claims’, but noting the inconsistency in office action’s interpretation of the claimed term with the specification” (remarks, filed 29 June 2020, page 16). However, the applicant again relied upon [0051] as support for their argument: “the Office action’s interpretation is inconsistent with the definition the specification, cf. at least paragraph [0051]…Hansson fails to disclose the scheduling arbitration as claimed in the preamble as would be 

The applicant argues that “the advisory action appears to insinuate that there is a difference between an “explicit definition” and an “embodiment”, without an explanation to a legal reference supporting the allegation. Consequently, the allegation fails to address applicant’s traverse, and is such irrelevant and unresponsive (remarks, page 8).
The examiner respectfully disagrees. The examiner recited MPEP 2111 as the legal basis for both the “explicit definition” and “embodiments,” and was not insinuating that there was a difference between the two. As stated in the advisory action, MPEP 2111 states "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the 

The applicant argues that “it was not the applicant, but the Office that interpreted the service requestors to be represented as queues…Additionally, nowhere in the independent claim 1 is a queue recited. Furthermore, nowhere in the Remarks section pp. 16-18 does applicant refer to a definition of service requestors. Consequently, the advisory action ‘example’ fails to illustrate applicant’s alleged reliance on an embodiment vis-à-vis a definition” (remarks page 8).
The examiner respectfully submits that the applicant misconstrued the examiner’s remarks. The examiner relied on explanations contained in the written description merely to aid their understanding of the claimed “service requestors.” From the MPEP:
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).”
Since the claim does not contain any detail describing what a “service requestor” is, the examiner looked to the specification to understand the claim language. There, the examiner found an embodiment where the claimed “service requestor” may be a data structure such as a “command queue” ([0052]). Note that nowhere is a clear definition of “service requestor” given, and nowhere does the specification disavow or disclaim the full scope of the claim term in the specification (MPEP 2111.01). Therefore, the examiner understood the claimed “service requestor” to be a data structure such as a queue or buffer, which is taught by Hansson. However, this is not the same as importing “queue” into the claim, which 
Further, the examiner respectfully points out that nowhere did the examiner allege that the applicant refers to a definition of service requestors. 
Therefore, in light of this, the examiner finds that the advisory action example addresses the applicant’s argument.

The applicant argues that “regarding the alleged ‘the host is not hosting anything’, clearly the host is hosting ‘a controlling entity comprising a firmware or a software controlled hardware device’ at least paragraph [0029]…It appears that the examiner is confusing the abbreviation with a different abbreviation…the advisory action ‘example’ fails to illustrate applicant’s alleged reliance on an embodiment vis-à-vis a definition” (remarks pages 9-10).
The examiner respectfully points out [0029] of the specification does not say that the host is hosting anything, but rather gives an example of what the host is: “a controlling entity comprising a firmware or a software controlled hardware device.” The question still remains: what is being hosted by the controlling entity comprising a firmware or a software controlled hardware device (host)? Further, the applicant’s argument still relies upon the specification to define what they meant by “host.” If the applicant wishes that a host be “a controlling entity comprising a firmware or a software controlled hardware device,” the applicant is encouraged to add this limitation into the claims. 
Regarding “id est,” the examiner would point out that the MPEP states:
“the only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)” (MPEP 2111.01(IV)). 
The examiner did not find that the applicant’s use of “id est” in the specification rose to the level required to make an exception to the rule of giving claims their ordinary and customary meaning, because the applicant was not clearly acting as their own lexicographer, and did not disavow or disclaim the full scope of a claim term in the specification. Again, if the applicant wishes that a host be “a controlling entity comprising a firmware or a software controlled hardware device,” the applicant is encouraged to add this limitation into the claims.
Therefore, the examiner has found that the advisory action’s example addresses the applicant’s argument.

The applicant argues that “even considering that claim 1, and FIG. 3 and associated text in paragraph [0061] could be interpreted as inherently disclosing a different structure, the fact remains that the Office action dated 11/18/2019 and the Office action dated .04.29.2020 do refer to different structures” (page 
The examiner respectfully disagrees. The structure of “at least one arbiter” encompasses “one arbiter” and thus does not refer to a different structure. The applicant’s argument is not persuasive.

Applicant’s arguments regarding the 35 U.S.C. 112b rejection for claims 1, 8, and 15 have been fully considered and are persuasive in light of the current amendments.  The 35 U.S.C. 112b rejection of claims 1, 8, and 15 has been withdrawn. 

Applicant's arguments regarding the 35 U.S.C. 112b rejections for claims 6, and 13 have been fully considered but they are not persuasive.

The applicant argues that “a person of ordinary skill in the art understands the meaning of the terms ‘lowest number’ and ‘highest number’…the application, as originally filed, in at least paragraph [0056], discloses that the service requestors are numbered. It is unimportant how they are numbered….Therefore, the specification clearly defines the questioned terms; therefore, no indefiniteness is present by the terms being used in the claims” (remarks, pages 12-13).
The examiner respectfully disagrees. The examiner maintains that it is not clearly understood what the terms “lowest number” and “highest number” mean, since nowhere in the claims are numbers assigned to service requestors, or even mentioned, and thus, one of ordinary skill in the art would not understand what the term “numbers” refers to. Where do these numbers come from, and what do they represent? How can a determination of a lowest numbered service requestor or highest numbered service requestor be possible if numbers were never assigned to service requestors in the first place? The applicant states that “the specification clearly defines the questioned terms.” However, as explained in the MPEP: 
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)” (see MPEP 2111.01(II)), and further:
“The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)” (MPEP 2111.01 (IV)).
The applicant is attempting to import into the claim limitations that are part of the specification and which are not part of the claim, specifically that the service requestor numbers are numbers that are assigned to the service requestors for use by the selected predetermined policy. The fact that the applicant needed to point to the specification [0056] instead of a claimed limitation reinforces this conclusion. Where is it claimed that numbers are assigned to service requestors? Further, the applicant did not act as their own lexicographer or disavow or disclaim the full scope of the claimed “numbers” in the specification. If the applicant wishes that each service requestor be assigned a number for use by the selected predetermined policy, the applicant is encouraged to add this limitation to the claim. Absent of this, the examiner has found the applicant’s argument to be not persuasive.

The applicant argues “based on the foregoing, applicant respectfully requests, that the Office issue a new Office action” (remarks, page 14).
The examiner has issued a new Office action in response to the request for continuing examination filed 29 July 2020.

The applicant argues that “based on the foregoing, applicant respectfully submits that the minor change in verbiage does neither answer the applicant’s traverse, nor clarifies the traverse. Furthermore, as best understood, the current rejection is based on the allegation that it is unclear how the service requestors are numbered…the job arbitrator and assignor determines the number assigned to each designated service requestor and select the designated service requestor with the lowest of the determined numbers. Therefore, it is completely immaterial, how the numbers are assigned...Based on the foregoing, the outstanding office action is again does not meet the requirements of MPEP 707.07(f) and is, therefore, incomplete under 37 CFR 1.104(b)” (remarks, pages 14-16).
The examiner respectfully disagrees. The examiner attempted to reasonably clarify the 35 U.S.C. 112b rejections made in the office actions by using minor changes to the verbiage to help the applicant understand that it is not clear what is meant by the “numbers” of the service requestors. By explaining 
	Further, again, the examiner would point out that nowhere in the claims are numbers assigned to service requestors. Only does the specification contain such description. The applicant is encouraged to include such language into the claims if they want numbers to be assigned to service requestors by the job arbitrator and assignor, thereby enabling a highest, or lowest numbered service requestor to be determined and selected.
Therefore, since the examiner responded to the applicant’s arguments in the response to arguments, the examiner’s office action is responsive to the applicant’s traverse, and the applicant’s argument is not persuasive.

The applicant argues that “even considering, arguendo, that the Office could show ‘improper importation’, the office still cannot interpret the disputed terms contrary to the specification under the above cited case law…Consequently, the interpretation is improper and incorrect.
The examiner respectfully disagrees. The examiner is not interpreting “numbers” contrary to the specification, but merely pointing out that it is not claimed where these numbers come from, and what they represent. While the specification provides detail into where these numbers come from, these details are not claimed. If the applicant wishes that each service requestor be assigned a number for use by the selected predetermined policy, the applicant is encouraged to add this limitation to the claim. Absent of this, the examiner has found the applicant’s argument to be not persuasive.

Applicant's arguments regarding the 35 U.S.C. 103 rejections for claims 1-15 have been fully considered but they are not persuasive.

The applicant argues that “independent claim 1 as amended recites in the preamble…’An apparatus for scheduling arbitration among a plurality of service requestors, comprising’…the current 
The examiner respectfully disagrees. While it is true that “scheduling arbitration” is claimed, nowhere do the claims recite the limitation describing scheduling arbitration as “a process wherein received requests for a job to be processed upon being accepted for processing are arbitrated and if still available for processing scheduled” (remarks filed 18 February 2020), and thus, it is improper to import this limitation into the claims. In other words, the applicant is attempting to import their own specific meaning of “scheduling arbitration” into their preamble. Similarly, in re Van Geuns found that while it was true that a “magnet assembly” was claimed in claim 42, nowhere did the claim recite that the magnet assembly must be a “level of uniformity required for NMR imaging”, and thus, it was improper to require that the claimed “magnet assembly” be limited to NMR or MRI apparatuses. In other words, it was improper for the appellants to import their own specific meaning of “magnet assembly” into their claims, in a similar way to the applicant attempt to import “a process wherein received requests for a job to be processed upon being accepted for processing are arbitrated and if still available for processing scheduled” into the claims. Therefore, In re Van Geuns is applicable and relevant, and the applicant’s argument is not persuasive. If the applicant wishes that the claimed scheduling arbitration be understood to mean “a process wherein received requests for a job to be processed upon being accepted for processing are arbitrated and if still available for processing scheduled”, the applicant is encouraged to add this limitation to the independent claims. 

The applicant argues that “the office action fails to explicitly interpret the claimed term scheduling arbitration, and merely alleges that the term corresponds to Hansson’s term scheduling, which, as admitted by the office action, refers to a process, performed by the scheduler 120 of the memory controller 30, deciding the sequence among all the requests to be assigned an access to the shared resource – memory 40” (remarks page 19).
The examiner respectfully disagrees. The examiner correctly interpreted the claimed “scheduling arbitration” based on what is contained in the claims, and correctly mapped Hansson’s scheduling 
“The computational and control unit (i.e., a “controlling entity”) of a computer. The CPU is the device (i.e., hardware device) that interprets and executes instructions (i.e., instructions of software or firmware)…The CPU-or microprocessor, in the case of a microcomputer-has the ability to fetch, decode, and execute instructions and to transfer information to and from other resources over the computer’s main data-transfer path, the bus, By definition, the CPU is the chip that functions as the ‘brain’ of a computer. In some instances, however, the term encompasses both the processor and the computer’s memory or, even more broadly, the main computer console (as opposed to peripheral equipment)” (see Microsoft Computer Dictionary Fifth Edition, page 132, “CPU”)
From this definition, one of ordinary skill would understand that Hansson’s CPU is a controlling entity comprising at least a software controlled device, which is analogous to the claimed “host” according to how the claimed “host” is described in the specification ([0056]).
Further, as previously established, Hansson’s access request buffers are analogous to the claimed “service requestors” since a service requestor is described in the specification as being a data structure such as a “command queue” (at least in [0052]), and, as admitted by the applicant in the remarks made 18 February 2020:

Further from Wikipedia:
“Buffers are usually used in a FIFO (first in, first out) method, outputting data in the order it arrived” (https://en.wikipedia.org/wiki/Data_buffer).
 From this definition, one of ordinary skill would understand that Hansson’s buffer, when organized in a FIFO order, would be known as, and act as a queue and thus would be analogous to the claimed “service requestors” since in exemplary configurations, they may be queues. 
Lastly, the examiner respectfully reminds the applicant that “the name of the game is the claim” (See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998)). The applicant’s claim recites “scheduling arbitration,” but does not recite “a process, performed by the scheduler 120 of the memory controller 30, deciding the sequence among all the requests to be assigned an access to the shared resource.” If the applicant wishes for scheduling arbitration to be interpreted as “a process, performed by the scheduler 120 of the memory controller 30, deciding the sequence among all the requests to be assigned an access to the shared resource”, the applicant is encouraged to amend the claims to include this limitation.
Therefore, the examiner has interpreted the claim limitations at issue according to the specification, and the applicant’s argument is not persuasive.

Applicant argues that “applicant’s reference to the independent claims, namely the steps performed by the a job arbitrator and assignor, merely demonstrates that the Office action’s interpretation is inconsistent with the definition the specification, cf. at least paragraph [0051]…Consequently, the traverse is not ‘reading limitations from the specification into the claims’ but noting the inconsistency in Office action’s interpretation of the claimed term with the specification” (remarks, page 20).

“The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)” (MPEP 2111.01(IV)), and 
“An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994)” (MPEP 2111.01(IV)(A)).
Nowhere in the specification did the applicant attempt to act as their own lexicographer (i.e., by clearly setting forth a definition of the term in the specification that is different from its ordinary and customary meaning), or attempt to disavow or disclaim a full scope of a claim term in the specification. Therefore, no such “definition [from] the specification” that exists for the examiner’s interpretation to be inconsistent with.
Second, the examiner would point out that, as outlined above in section 19, the Office action’s interpretation of the claims, and the mapping of Hansson to the claims, was not inconsistent with, or contradictory to the disclosure of the specification. Rather, the claims were given their broadest reasonable interpretation consistent with the specification (MPEP 2111.01). The examiner has consistently mapped Hansson’s CPU to the claimed “host”, and Hansson’s access request buffers to the 
Therefore, since the specification does not provide “definitions” as outlined in MPEP 2111.01, and further since the office action consistently interprets the claims, the applicant’s argument is not persuasive.

The applicant argues that “applicant submits that it was, in fact, the Office action that interpreted the service requestors to be represented as queues, cf. Office action dated 11/18/2019, p. 4, item 9, ‘i.e., plural ‘service requestors’, which are represented as ‘queues’. As such, applicant finds it disingenuous that the Office now disagrees with applicant’s traverse to such an allegation” (remarks, pages 20-21).
The examiner respectfully submits that the applicant misconstrued the examiner’s remarks. The examiner relied on explanations contained in the written description merely to aid their understanding of the claimed “service requestors.” From the MPEP:
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).”
	Since the claim does not contain any detail describing what a “service requestor” is, the examiner looked to the specification to understand the claim language. There, the examiner found an embodiment where the claimed “service requestor” may be a data structure such as a “command queue” ([0052]). Note that nowhere is a “service requestor” clearly defined, and nowhere does the specification disavow or disclaim the full scope of the claim term in the specification. Therefore, the examiner understood the 
Further, as established in the previous final office action, and agreed to by applicant’s own admission, as discussed above, one of ordinary skill would understand that a buffer that is organized in first-in first-out order is a queue, and thus, one of ordinary skill would have understood that Hansson’s buffers are analogous to the claimed “service requestors” when the service requestors are understood to be data structures such as queues. Please refer to section 19 of this office action for additional rationale on this matter, which will not be repeated for sake of brevity. 
Lastly, the examiner respectfully reminds the applicant that “the name of the game is the claim” (See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998)). The applicant’s claim recites “service requestor,” but does not recite “queue.” If the applicant wishes for a service requestor to be interpreted as “queue”, the applicant is encouraged to amend the claims to include this limitation.
Therefore applicant’s argument is not persuasive.

The applicant argues “regarding the FIFO, since the Office action now alleges that the ‘queue is not claimed’, the allegation is irrelevant. Furthermore, Office action allegation misinterprets applicant’s traverse. Referring to Office action dated /2020, p. 6, applicant demonstrated that Hansson is silent on the type of the buffer that is disclosed; therefore, it does not necessarily follow that the disclosed buffer is of type FIFO as required by a case law” (remarks page 21).
The examiner respectfully disagrees. First, the claim does not recite “queue.” Second, as established above, the fact that “queue” is not recited in the claims is indeed relevant. The examiner relied on explanations contained in the written description to aid their understanding of the claimed “service requestors” and did not import “queue” into the claim. From the specification, the examiner found 
Further, Hansson may indeed be silent on the type of buffer that is disclosed. However, the claim is also similarly silent on the type of “service requestor” being claimed. 
Therefore, the applicant’s arguments are not persuasive. If the applicant wishes that service requestors be queues, the applicant is encouraged to add this limitation to the claim.

The applicant argues that “applicant further demonstrated that based on Hansson’s disclosure in paragraph [0089], the pending access buffer(s) 110 refer to a more sophisticated structure allowing reordering of the requests. Therefore, the term pending access buffer(s) 110 is understood to be more than a first in, first out, (FIFO buffer – known as a queue. Consequently, the pending access buffer(s) 110 is a genus, and the Office action alleges that the genus - a buffer- anticipates the species – a queue, contrary to a case law” (remarks page 21).
The examiner respectfully disagrees. First, the examiner would point out that again, “queue” is not claimed. What is claimed is “service requestor.” Thus, the applicant’s argument should be directed toward whether Hansson’s pending access buffers are genus or species of the claimed “service requestors” and not of a limitation (queue) imported from the specification. Since the claim does not describe what type of data structure the claimed “service requestors” are, they are determined to be the genus, and Hansson’s pending access buffers are determined to be the species, since they are a particular type of data structure.
Second, the applicant has misconstrued what is meant by “genus” and “species”. The MPEP states:
“A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus" (MPEP 2131.02).
Thus, a “genus” is considered broader, or less “sophisticated”, than the “species.” As such, since the applicant alleges that Hansson’s pending access buffer is a “more sophisticated structure,” it would appear that the applicant should refer to the pending access buffer as the “species” and not as the “genus.” Certainly, a 
Finally, as described above, one of ordinary skill would understand that data buffers are usually organized in FIFO, and thus are typically queues (https://en.wikipedia.org/wiki/Data_buffer).
For at least the above rationale, the applicant’s argument is not persuasive.
 
The applicant remarks that “applicant respectfully requests that the Office either withdraws the either the rejection or the finality of the Office action and addresses applicant’s traverse in next non final Office action so that all issues are settled for a potential appeal” (page 21).
Finality of the previous Office action has been withdrawn and the examiner has issued a new Office action and in response to the request for continuing examination filed 29 July 2020.

The applicant argues that “based on the foregoing, Hansson fails to disclose a preamble of independent claim 1 as amended…First, applicant submits that the Office action again fails to explicitly interpret the claimed term host. The allegation that applicant is ‘pointing to a specific embodiment from [0029]’, is incorrect because (1) there is no other ‘embodiment’, (2) applicant simply notes that the definition of a host is contained in the specification as required by the law, and (3) a person of ordinary skill in the art would understand the term’s meaning as required by a law…Consequently, applicant is not reading a limitation into the claim, but merely noting a definition of the term host for a correct interpretation” (remarks, pages 22-23).
The examiner respectfully disagrees. The examiner has not failed to “explicitly interpret the claimed term host” but has instead interpreted it precisely how it is described in the specification. The specification describes an embodiment of a host as:
“a controlling entity comprising a firmware or a software controlled hardware device” ([0056]).
Further, one of ordinary skill in the art would understand the CPU of Hansson to be:
“The computational and control unit (i.e., a “controlling entity”) of a computer. The CPU is the device (i.e., hardware device) that interprets and executes instructions (i.e., instructions of software or firmware)…The CPU-or microprocessor, in the case of a microcomputer-has the ability to fetch, decode, and execute instructions and to transfer information to and from other resources over the computer’s main data-transfer path, the bus, By definition, the CPU is the chip that functions as the ‘brain’ of a computer. In some instances, however, the term encompasses both the processor and the computer’s memory or, even more broadly, the main computer console (as opposed to peripheral equipment)” (see Microsoft Computer Dictionary Fifth Edition, page 132, “CPU”).
From this definition, one of ordinary skill would understand that Hansson’s CPU is a controlling entity comprising at least a software controlled device, which is analogous to the claimed “host” according to how the claimed “host” is described in the specification ([0056]).
Further, the examiner would point out that the specification does not establish a “definition” of a host, insofar as to provide a meaning for host other than its ordinary and customary meaning. The MPEP states that:
“The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)” (MPEP 2111.01(IV)), and 
“An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994)” (MPEP 2111.01(IV)(A)). 

Lastly, the examiner respectfully reminds the applicant that “the name of the game is the claim” (See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998)). The applicant’s claim recites “host,” but does not recite ““a controlling entity comprising a firmware or a software controlled hardware device.” If the applicant wishes that a host be “a controlling entity comprising a firmware or a software controlled hardware device,” the applicant is encouraged to add this limitation into the claims.
Therefore, the applicant’s argument is not persuasive

The applicant argues that “as best understood, the Office appears to allege that the scheduler 120 is a programmable scheduling module. However, the Office action provides no support for the allegation, and applicant did not find any such support in Hansson, as demonstrated in analysis of paragraph [0063] infra. Therefore, the allegation is both unsupported by the facts and incorrect and as such is null and void…Hansson fails to disclose the host as claimed” (remarks, pages 23-25).
The examiner respectfully disagrees. The claims do not recite that a host is “a controlling entity comprising a firmware or a software controlled hardware device that executes a software programming a programmable scheduler module.” The examiner used this description from the specification to aid in their understanding of what was meant by host, and did not import this limitation into the claim. If the applicant wishes that a host be “a controlling entity comprising a firmware or a software controlled hardware device that executes a software programming a programmable scheduler module” the applicant is encouraged to add this limitation into the claims. The examiner was attempting to explain the similarities between Hansson’s CPU and the host as described in the specification. Perhaps the applicant is correct that Hansson does not teach that the CPU executes software programming a programmable scheduler module. However, this limitation is not claimed, and as such, Hansson’s CPU is not required to perform this function. Therefore, Hansson does disclose the host as claimed, in light of additional understanding from the specification, and applicant’s arguments are not persuasive.

Applicant argues that “first, there is no need for an external reference, the features of independent claim 1 claim by means of functionality the arbitrator and assignor. As will be demonstrated in the traverse regarding the remaining features of independent claim 1, the arbitrator of Chhabra does not disclose an arbitrator as claimed” (remarks, page 26).
The examiner respectfully points out that the new office action in response to RCE and amendments filed 29 July 2020 introduces new grounds of rejection and does not rely upon Chhabra to teach any of the claimed limitations. Therefore, this argument is moot, and not persuasive (see MPEP 707.07(f)).

Applicant argues that “furthermore, the assignor as claimed assigns, i.e., submit the active request from the selected service requestor to (a selected) one of the at least one engines for processing. Cf. also specification, at least paragraph [0040]. As demonstrated supra, Chhabra fails to disclose an active request as claimed; consequently, Chhabra fails to disclose the functionality” (remarks, page 26).
The examiner respectfully points out that the new office action in response to RCE and amendments filed 29 July 2020 introduces new grounds of rejection and does not rely upon Chhabra to teach any of the claimed limitations. Therefore, this argument is moot, and not persuasive (see MPEP 707.07(f)).

The applicant argues that “the Office action again fails to address applicant’s traverse regarding the assignor, cf, response to Office action dated 11/18/2019, p. 9…Consequently, applicant respectfully requests that the Office either withdraws the either the rejection or the finality of the Office action and addresses Applicant’s traverse in the next non final Office action so that all issues are settled for a potential appeal. Based on the foregoing, Chhabra fails to disclose an arbitrator and assignor as claimed” (remarks, pages 26-27).
The examiner respectfully points out that the new office action in response to RCE and amendments filed 29 July 2020 introduces new grounds of rejection and does not rely upon Chhabra to 

The applicant argues that “applicant submits that it was in fact, the Office action that made a reference to paragraphs [0043] and [0044], which are texts associated with FIG. 2, which clearly discloses a plurality of arbitrators, cf. Office action dated 11/18/2019, g. 5, item 9, the outstanding office action repeats verbatim the allegation, cf. p. 5, item 11. As such, applicant finds it disingenuous that the office now disagrees with applicant’s traverse to such an allegation…he office is respectfully requested to withdraw the office action and issue a new non-final office action addressing the applicant’s traverse…the disclosed arbiter does not correspond to the job arbitrator and assignor as claimed, and (2) as demonstrated in traverse to allegation h infra, the Office is relying on disclosure of a multiple arbitrators, thus introducing inconsistency…applicant respectfully requests that the office either withdraws the either the rejection or the finality of the office action and addresses Applicant’s traverse in next non final office action so that all issues are settled for a potential appeal” (remarks, pages 27-28).
The examiner respectfully points out that the new office action in response to RCE and amendments filed 29 July 2020 introduces new grounds of rejection and does not rely upon Chhabra to teach any of the claimed limitations. Therefore, this argument is moot, and not persuasive (see MPEP 707.07(f)).

The applicant argues that “regarding the hardware accelerator(s), the office fails to answer the applicant’s traverse requesting clarification, why the hardware accelerator(s) were mentioned in rejection to the currently analyzed feature, cf. response to office action dated 11/18/2019, p. 10…applicant respectfully requests that the office either withdraws the either the rejection or the finality of the office action and addresses Applicant’s traverse in next non final office action so that all issues are settled for a potential appeal (remarks, pages 28-29).
The examiner respectfully points out that the new office action in response to RCE and amendments filed 29 July 2020 introduces new grounds of rejection and does not rely upon Chhabra to teach any of the claimed limitations Therefore, this argument is moot, and not persuasive (see MPEP 

The applicant argues that “Chhabra fails to disclose hardware accelerators as claimed” (remarks, page 29).
The examiner respectfully points out that the new office action in response to RCE and amendments filed 29 July 2020 introduces new grounds of rejection and does not rely upon Chhabra to teach any of the claimed limitations. Therefore, this argument is moot, and not persuasive (see MPEP 707.07(f)).

The applicant argues that “based on the foregoing contradiction…one of the features is not disclosed by Chhabra” (remarks, page 30).
The examiner respectfully points out that the new office action in response to RCE and amendments filed 29 July 2020 introduces new grounds of rejection and does not rely upon Chhabra to teach any of the claimed limitations. Therefore, this argument is moot, and not persuasive (see MPEP 707.07(f)).

The applicant argues that “regarding the reference to Hansson, applicant has traversed the allegation that the graphics processing units (GPUs) are disclosed in Hansson, cf. response to Office action date 11/18/2019, p. 8-9…the outstanding office action fails to answer the applicant’s traverse…Consequently, applicant respectfully requests that the office either withdraws the either the rejection or the finality of the office action and addresses Applicant’s traverse in next non final office action so that all issues are settled for a potential appeal (remarks, page 30).

“A number of requesting devices 10, 15, 20 (also known as request sources) are arranged to issue access requests in respect of data held in a portion of memory 40. The requesting devices can take a variety of forms, and hence, for example, may comprise a central processing unit (CPU), a graphics processing unit (GPU), a cache, etc” (Hansson [0063], Lines 2-8).
Therefore, applicant’s traversal of the “allegation that the graphics processing units (GPUs) are disclosed in Hansson” is not persuasive, as GPUs are explicitly disclosed by Hansson.
Furthermore, regarding the applicant’s allegation that the outstanding office action fails to answer the applicant’s traverse, the examiner respectfully points out that the previous final office action states that:
“Graphics processing units, or GPUs are commonly understood to be a type of hardware accelerator (‘accelerator card n. A printed circuit board that replaces or augments the computer’s main microprocessor, resulting in faster performance. Also called: accelerator board. See also…graphics accelerator’ Microsoft Computer Dictionary Fifth Edition ‘accelerator card’). Thus, Hansson teaches a number of hardware accelerators generating requests for a plurality of service requestors.” (29 April 2020 Final office action, pages 21-22, section viii in response to applicant’s argument h).
Thus, the previous final office action set forth rationale for why the GPUs of Hansson correspond to the claimed hardware accelerator using that which would have been understood by one of ordinary skill in the art at the time of the invention. Therefore, the office action was responsive to the applicant’s previous traverse, and the applicant’s argument is not persuasive.

The applicant argues that “the office action again contradicts itself. In allegation against the first feature, the office action alleges that the plurality of service requestors that ‘may comprise a central processing unit (CPU)’ corresponds to the host as claimed. In allegation against the currently analyzed feature, the office action claims that the same plurality of service requestors that ‘may comprise a central 
The examiner respectfully disagrees. While it is true that the previous final office action found that Hansson’s central processing unit (CPU) corresponds to the claimed host, nowhere did the previous final office action, nor does the current office action find that “the same plurality of service requestors that ‘may comprise a graphics processing unit (GPU)’ corresponds to the hardware accelerators as claimed” as the applicant alleges. The previous and current office actions have consistently mapped Hansson’s access request buffer to the claimed service requestors, and maps Hansson’s GPUs to the claimed hardware accelerators. Further, nowhere did the previous final office action, nor does the current office action find that “the plurality of service requestors corresponds to the host as claimed”, or “the plurality of service requestors corresponds to hardware accelerator(s) as claimed.” The previous and current office actions have consistently mapped Hansson’s CPU to the claimed host, GPU to the claimed hardware accelerator, and access request buffers to the claimed service requestors. The claim recites that “the at least one host and the at least one engine being configured to generate requests for the plurality of service requestors” in the same way that Hansson’s CPU and GPU “issue (i.e., “generate”) access requests” ([0063]) for the plurality of access request buffers ([0088]). Therefore, there exists no contradiction, and the applicant’s argument is not persuasive.

The applicant argues that “first applicant has traversed the rejection based on combination of the references, cf. response to office action dated 2/18/2020, pp.16-19 (remarks, page 31).
The examiner respectfully disagrees. Argument “h”, on pages 9-10 of applicant’s remarks filed 18 February 2020 is directed solely to Chhabra, without mentioning what is taught by Hansson (“based on the foregoing, Chhabra fails to disclose a hardware accelerator as claimed”). Thus, while other arguments 

The applicant argues that “furthermore, the cited portion of MPEP 2145 relies on In re Keller…In re Merck…which are irrelevant…Since an office alleges that a claimed feature is anticipated by reference(s), the applicant has the right to traverse the allegation. This is exactly what the applicant has done. Since the case law is irrelevant, the outstanding office fails to answer the applicant’s traverse…applicant respectfully requests that the office either withdraws the either the rejection or the finality of the office action and addresses Applicant’s traverse in next non final office action so that all issues are settled for a potential appeal” (remarks, pages 31-32).
The examiner respectfully disagrees. The examiner did not make a 35 U.S.C. 102 rejection and thus did not allege that the claim is “anticipated” by a single reference. The examiner made a 35 U.S.C. 103 rejection based on obviousness, using a combination of references to teach the claimed invention. Therefore, the case law is not irrelevant, and the references “must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole” (In Re Merck & Co., Inc, 800 F.2d 1091 (Fed. Cir. 1986)). In light of this, the applicant’s argument is not persuasive. However, the examiner respectfully points out that the new office action was issued in response to RCE and amendments filed 29 July 2020.

The applicant argues that “Chhabra fails to disclose an active request and consequently the currently traversed feature of independent claim 1 as amended” (remarks, pages 32-33).
The examiner respectfully points out that the new office action in response to RCE and amendments filed 29 July 2020 introduces new grounds of rejection and does not rely upon Chhabra to teach any of the claimed limitations. Therefore, this argument is moot, and not persuasive (see MPEP 707.07(f)).

The applicant argues that “Chhabra fails to disclose (1) designated service requestor…and (2) an un-served status indicator which is set; therefore, Chhabra fails to disclose the currently traversed feature of independent claim 1” (remarks, pages 33-35).


The applicant argues that “in response to the office action allegation to applicant’s traverse on p. 23, points 1-3, applicant respectfully disagrees, and directs the Office’s attention to the traverse to the previous feature” (remarks, page 35).
The examiner respectfully points to the response to the traverse of the previous feature as responding to the applicant’s argument.

The applicant argues “in response to the office allegation to applicant’s traverse on p. 23, point 5…applicant respectfully disagrees, because (1)…In re Van Geuns is inapplicable and irrelevant, and (2) a person of ordinary skill in the art would understand the term clear as confirmed by correct interpretation of the term by both the office action dated 7/25/2020 as well as the outstanding office action on p. 6” (remarks page 35).
The examiner respectfully points out that the new office action in response to RCE and amendments filed 29 July 2020 introduces new grounds of rejection and does not rely upon Chhabra to teach any of the claimed limitations. Therefore, this argument is moot, and not persuasive (see MPEP 707.07(f)).

The applicant argues that “thus in contrast to the Office action’s allegation for a selection to take place in addition to being designated service requestor(s) an un-served status indicator must be set for the selection to occur. Therefore, the Office action allegation is incorrect…thus, there would not appear to be any condition that would prevent the queue from being selected” (remarks, pages 36-37).
The examiner respectfully points out that the new office action in response to RCE and amendments filed 29 July 2020 introduces new grounds of rejection and does not rely upon Chhabra to 

The applicant argues that “in response to applicant’s traverse that Chhabra fails to disclose an un-served status indicator…Therefore, Chhabra fails to disclose the currently traversed feature” (remarks, page 37).
The examiner respectfully points out that the new office action in response to RCE and amendments filed 29 July 2020 introduces new grounds of rejection and does not rely upon Chhabra to teach any of the claimed limitations. Therefore, this argument is moot, and not persuasive (see MPEP 707.07(f)).

The applicant argues that “in response to the office action allegation to applicant’s traverse on p. 25, points 1-2, applicant respectfully disagrees…Based on the foregoing, Chhabra fails to disclose the above traversed features of independent claim 1” (remarks, page 38).
The examiner respectfully points out that the new office action in response to RCE and amendments filed 29 July 2020 introduces new grounds of rejection and does not rely upon Chhabra to teach any of the claimed limitations. Therefore, this argument is moot, and not persuasive (see MPEP 707.07(f)).

The applicant argues that “in response to applicant’s traverse that Hansson is presumed to be aware of Chhabra’s application, the office action alleges…applicant respectfully disagrees. The office action is misinterpreting both applicant’s traverse and the law. At the time of Hansson’s application (filed on 9/23/2016), Hansson is a hypothetical person presumed to have known the relevant art at the time of Hansson’s invention. Since Chhabra’s invention (filed on 12/23/2014) precedes Hansson’s invention, Hansson is presumed to know Chhabra’s invention. Yet, Hansson presumed to know all the Office action’s alleged advantages of Chhabra, did not incorporated the alleged advantages into Hansson’s own invention. Therefore, the failure to do so mitiates against the Office action’s allegation…Consequently, applicant respectfully requests that the office either withdraws the either the rejection or the finality of the 
The examiner respectfully disagrees, and while the new office action in response to RCE and amendments filed 29 July 2020 introduces new grounds of rejection and does not rely upon Chhabra to teach any of the claimed limitations, this argument also applies to the current combination of references and so will therefore be addressed. The applicant appears to be maintaining their argument that since Hansson, filed prior to the filing date of Chhabra, did not explicitly or implicitly mention or incorporate Chhabra’s teachings into their own reference, Chhabra is ineligible to be combined with Hansson. The examiner maintains their response from the previous final rejection, and further elaborates that the applicant’s argument appears to be based on an incorrect understanding of the requirements of a prima facie case of obviousness. The MPEP states that:
“Examples of rationales that may support a conclusion of obviousness include:…(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention…The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651.” (see MPEP 2143).
1) Nowhere does the MPEP require that a prior art reference “incorporate the alleged advantages” of another reference in order for their teachings to be combined to achieve the claimed invention. There is simply no requirement that Hansson either explicitly or implicitly acknowledge any other specific prior art reference, including Chhabra, for their teachings to be combined. The MPEP merely requires that the office action establish either an explicit or implicit motivation/suggestion to combine the prior art, which is a flexible test that may come from the prior art itself, or may even be found in the knowledge of one of ordinary skill in the art or even from the nature of the problem to be solved itself. Therefore, a motivation or suggestion to combine teachings of Chhabra’s with the teachings of Hansson may come from Chhabra, or may even come from the knowledge of one of ordinary skill in the art or from the problem being solved. Hansson does not need to incorporate Chhabra’s, or any other reference’s advantages into their own invention for the reference teachings to be combinable.
2) Case law from the above cited MPEP sections indicates that prior art references do not need to “incorporate the alleged advantages” of another reference. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006), the court upheld the examiner’s rejection based on a combination of Wimmer (US Patent No. 820,900) and Chaumat (US Patent No. 885,978), and Brochet (US Patent No. 1,247,927). The relevant portions state:
“DyStar argues that this court's “suggestion test” for obviousness requires the cited references themselves to contain a suggestion, teaching, or motivation to combine them, and that it must be explicitly stated. DyStar then points out, correctly, that Brochet does not suggest combining his invention with those of Chaumat or Wimmer to stabilize his leuco indigo solution in oxygen-excluding containers until either using it directly in the dyebath or placing it on the market for sale, respectively. Absent such a teaching, urges DyStar, the invention of claim 1 of the ′992 
“each of the above-cited cases correctly applies the suggestion test and by no means requires an explicit teaching to combine to be found in a particular prior art reference.”
“Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.”
Thus, in DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co, DyStar argument is similar to that of the applicant’s: that a conclusion of obviousness requires that a cited reference explicitly suggest combining their reference with others, and absent such a teaching, a claim cannot be obvious. However, the court found that the suggestion test by no means requires such an explicit teaching, and that DyStar’s argument was not persuasive. 
3) Applicant’s allegation that “at the time of Hansson’s application (filed on 9/23/2016), Hansson is a hypothetical person presumed to have known the relevant art at the time of Hansson’s invention” is not correct. As stated in the response of the previous final office action:
“The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention” (MPEP 2141 II C).
“To reach a proper determination under 35 U.S.C. 103, the examiner must step backward in time and into the shoes worn by the hypothetical “person of ordinary skill in the art” when the invention was unknown and just before it was made. In view of all factual information, the examiner must then make a determination as to whether the claimed invention ‘as a whole’ would have been obvious at that time to that person” (MPEP 2142).
	Further, the MPEP states:
“A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made” (MPEP 2141).
i.e., 5 June 2017), not the filing date of Hansson (i.e., 23 September 2016), Chhabra, or any other reference used in the rejection (See MPEP 2141 cited above). Therefore, a discussion of what Hansson, or any other person, real or hypothetical, knew on 23 September 2016 is irrelevant, as the knowledge of the hypothetical person of ordinary skill in the art is based on relevant references just before 5 June 2017.
4) The applicant alleges that the examiner has misinterpreted both the applicant’s traverse and the law. However, the applicant merely reiterated their position that was found not persuasive in the previous final office action, and did not explain how the examiner has misinterpreted the applicant’s traverse, nor did they cite case law that the examiner allegedly misinterpreted. This amounts to a mere allegation that the examiner was not responsive to the applicant’s traverse, without providing reasons why. If the examiner has misinterpreted the applicant’s argument, the applicant is invited to clarify their argument, as well as provide an explanation of “the law” they feel that the examiner has misinterpreted.
In light of the above, the applicant’s argument is not persuasive.

The applicant argues that “the outstanding office action fails to address applicant’s traverse that, even considering arguendo, that were Hansson to adopt the round robin selection scheme of Chhabra, doing so would prevent Hansson’s implementation of scheduling. In other words, such a combination of Hansson and Chhabra would not work…Therefore a person of ordinary skill would not be motivated to 
The examiner respectfully points out that the new office action in response to RCE and amendments filed 29 July 2020 introduces new grounds of rejection and does not rely upon Chhabra to teach any of the claimed limitations. Therefore, this argument is moot, and not persuasive (see MPEP 707.07(f)).

The applicant argues that “dependent claims 2-7 depend from independent claim 1…Consequently, independent claim 1 as amended is allowable; accordingly, dependent claims 2-7 are allowable at least for the reason that these claims depend from an allowable base claim” (remarks, page 40).
The examiner respectfully disagrees, as claim 1 as amended is not allowable in view of the new grounds of rejections made in the new office action in response to RCE and amendments filed 29 July 2020 and the above responses to arguments.

The applicant argues that “dependent claims 8-14 depend from independent claim 9…Consequently, independent claim 9 as amended is allowable; accordingly, dependent claims 8-14 are allowable at least for the reason that these claims depend from an allowable base claim” (remarks, page 40).
The examiner respectfully disagrees, as claim 9 as amended is not allowable in view of the new grounds of rejections made in the new office action in response to RCE and amendments filed 29 July 2020 and the above responses to arguments.

The applicant argues that “the same reasoning and conclusion as advanced in regards to traverse of independent claim 1 as amended applies, mutatis mutandis, to the independent claim 15” (remarks, pages 40-41).
The examiner respectfully finds the reasoning and conclusion applied to claim 15 to be not persuasive for the above rationale applied to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 6, and 13 (line numbers correspond to claim 6),
a.	Line 5: It is unclear as to what is meant by “lowest numbered service requestor” (i.e., what is the “number” of a service requestor, and where does it come from? How can a lowest numbered service requestor be determined if nowhere in the claims are service requestors given numbers at all?). For examination purposes, the examiner will interpret each of the service requestors as being assigned a different number.
b.	Line 8: It is unclear as to what is meant by “highest numbered service requestor” (i.e., what is the “number” of a service requestor, and where does it come from? How can a highest numbered service requestor be determined if nowhere in the claims are service requestors given numbers at all?). For examination purposes, the examiner will interpret each of the service requestors as being assigned a different number.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 7-10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al. Pub. No.: US 2018/0089079 A1 (hereafter “Hansson”), in view of Beaulieu et al. Patent No.: US 6,182,120 B1 (hereafter “Beaulieu”), in view of Tager et al. Pub. No.: US 2011/0231457 A1 (hereafter “Tager”), in view of Applicant Admitted Prior Art (hereafter “AAPA”).

Hansson was cited in the previous PEO-892 dated 18 November 2019.

Regarding claim 1, Hansson teaches the invention substantially as claimed, including:
An apparatus for scheduling arbitration among a plurality of service requestors ([0089], Lines 1-5: A scheduler circuit 120 is used to perform scheduling operations in respect of the contents of the pending access request buffer(s) (i.e., “service requestors”, which are described as data structures such as “queues” in the applicant’s specification, [0052], Lines 1-5. Similarly, “Buffers are usually used in a FIFO (first in, first out) method, outputting data in the order it arrived” (https://en.wikipedia.org/wiki/Data_buffer)) in order to determine the order in which to issue the pending access requests to the portion of memory (i.e., scheduler circuit 120 determines an order, or “arbitrates” between competing pending access requests from a plurality of service requestors)), comprising: 
at least one host and at least one engine, the at least one engine comprising at least one digital signal processor and/or at least one hardware accelerator, the at least one host and the at least one engine being configured to generate requests ([0063], Lines 2-8: A number of requesting devices 10, 15, 20 (also known as request sources) are arranged to issue (i.e., generate) access requests in respect of data held in a portion of memory 40. The requesting devices can take a variety of forms, and hence, for example, may comprise a central processing unit (CPU) (i.e., a CPU is a “host” processor because it is a computational and control unit (i.e., a “controlling entity”) of a computer. The CPU is the device (i.e., hardware device) that interprets and executes instructions (i.e., instructions of software or firmware)…The CPU-or microprocessor, in the case of a microcomputer-has the ability to fetch, decode, and execute instructions and to transfer information to and from other resources over the computer’s main data-transfer path, the bus, By definition, the CPU is the chip that functions as the ‘brain’ of a computer. In some instances, however, the term encompasses both the processor and the computer’s memory or, even more broadly, the main computer console (as opposed to peripheral equipment)” (see Microsoft Computer Dictionary Fifth Edition, page 132, “CPU”), similar to the “controlling entity comprising…a software controlled hardware device” as described in the applicant’s specification, [0029], Lines 11-13), a graphics processing unit (GPU) (i.e., hardware accelerators include GPUs: “A hardware accelerator is a device that implements hardware acceleration and includes modern graphic and video cards” (see Techopedia.com’s definition of “Hardware Acceleration” (https://www.techopedia.com/definition/15178/hardware-acceleration))), a cache, etc (i.e., host processor and hardware accelerator issue requests)) for the plurality of service requestors ([0088], Lines 8-10: As each request is received, it is converted and then placed into a pending access requests buffer, or buffers, 110 (i.e., access requests are issued to the plurality of buffers acting as service requestors))….

While Hansson describes scheduling/arbitrating between competing requests from multiple buffers, Hansson does not explicitly disclose:
a job arbitrator and assignor communicatively coupled to the plurality of service requestors and being configured to: 
designate among the plurality of service requestors all the service requestors that have one or more active requests indicating that a job is ready to be processed…; 
determine whether at least one of the designated service requestors has an un-served status indicator which is set; 
select one of the at least one designated service requestors in accordance with a pre- determined policy and clear the un-served status indicator for the selected service requestor in response to the determination being positive; and 
submit the active request from the selected service requestor…for processing.

However, Beaulieu teaches:
a job arbitrator and assignor communicatively coupled to the plurality of service requestors (Column 3, Lines 50-63: The processor card contains a microprocessor 12 for instance intel 486, a data store 14…The microprocessor 12 also includes software composed of a multitasking operating system using a scheduler 13 (i.e., “job arbitrator and assignor”) and the tasks to be executed (i.e., data store 14 contains a plurality of Microcode Input Queues (MIQs), or “service requestors” which are described as data structures such as “queues” in the applicant’s specification, [0052], Lines 1-5, and that are communicatively coupled via an arbiter to the microprocessor 14 containing the scheduler 13. See Fig. 1)) and being configured to:
designate among the plurality of service requestors all the service requestors that have one or more active requests indicating that a job is ready to be processed (Column 5, Lines 31-40: The scheduler and hardware share the hardware service table (HDW_ST). This service table is a table of bits, each bit representing the status of an MIQ (i.e., queues, or “service requestors”): each time a MIQ goes from empty to not empty, hardware circuit 16 or hardware circuit 18 sets the corresponding bit to 1 in the service table; each time a MIQ goes from not empty to empty, the hardware circuit…resets the corresponding bit in the service table (i.e., queues having one or more messages, or “requests” (not empty) are designated by setting the corresponding bit to 1))…; 
determine whether at least one of the designated service requestors has an un-served status indicator which is set (Column 5, Lines 42-45: The scheduler maintains two other service tables: a weight service table (WGH_ST), which indicates, for each priority x, if the MIQ is to be served or not. The corresponding bit is set to 1 at system start-up (i.e., corresponding bit in the weight service table represents an “un-served status indicator” indicating that a particular MIQ has not been served yet));
select one of the at least one designated service requestors in accordance with a pre- determined policy and clear the un-served status indicator for the selected service requestor in response to the determination being positive (Column 5, Line 56-Column 6, Line 2: After initialization 100, the scheduler enters its scheduling cycle. The first operation is to get the HDT_ST and the WGH_ST from the data store at steps 102, 104. Then, the AND operation is performed between the two tables and the result is stored in the ACT table, at step 106…the scheduler looks for the left most ‘1’ in ACT_ST, at step 114 (i.e., responsive to there being at least one queue designated in the HDT_ST table as being “not empty” AND having a bit set indicating that the MIQ may be serviced in the WGH_ST table, the left most MIQ is “selected”), which corresponds to the highest priority MIQ to be dequeued now (i.e., MIQs are selected in accordance with a predetermined priority “policy”), for instance the position j. Then, the Cur.Nj is decreased, at step 116. If Cur.Nj is equal to 0, at step 118, which means that the allowed number of messages to be dequeued is reached for this MIQ, the corresponding bit in the WGH_ST is reset to 0, at step 124 (i.e., the bit indicating that the MIQ may be serviced is reset, or “cleared” a message is dequeued from the MIQ. Note that while Beaulieu may allow multiple messages to be dequeued from an MIQ before the bit is reset, if only a single message is allowed to be dequeued (Stat.Ni is set equal to 1), then the bit is reset after a single message is dequeued)); and
submit the active request from the selected service requestor…for processing (Column 1, Lines 25-28: Multitasking operating systems have also been extended to multiprocessor environments where tasks (i.e., messages (see Column 2, Line 42), or “requests”) of the same or different programs can be executed (i.e., “processed”) in parallel on different computer processors).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Beaulieu’s teaching of a scheduler that arbitrates between queues having active tasks based on a priority policy and an indicator of whether the queue has been served or not, with Hansson’s teaching of placing requests into a plurality of request buffer for processing, with a reasonable expectation of success, since they are analogous task/request execution systems that similarly process tasks/requests by arbitrating between multiple queues/buffers. Such a combination results in a system having a graphics processing unit accelerator that processes tasks from multiple buffers/queues, as in Hansson, where a scheduler arbitrates between the queues based on priority and an indicator of whether the buffers/queues have been served or not. One of ordinary skill would have been motivated to make this combination so that tasks and queues may be prioritized and processed without deteriorating time responses of tasks and queues of the lowest priorities (Beaulieu, Column 2, Lines 45-48).

While Beaulieu describes designating service requestors having jobs that are ready for processing, the combination of Hansson and Beaulieu does not explicitly disclose:
designate among the plurality of service requestors all the service requestors that have one or more active requests indicating that a job is ready to be processed and that a resource for the job is available;

However, Tager teaches:
designate among the plurality of service requestors ([0086], Lines 1-2: In some embodiments, multiple queues (i.e., “service requestors” which are described as data structures such as “queues” in the applicant’s specification, [0052], Lines 1-5) may be used-each controlling a fixed number of resources) all the service requestors that have one or more active requests indicating that a job is ready to be processed and that a resource for the job is available ([0069], Lines 2-5: MessagePicker 310 calls on ResourcePool 330 in order to obtain the total number of resources that are available for starting new jobs (i.e., the “count”). [0070], Lines 1-11: MessagePicker 310 may check this number against the minimum required for each job in the queue. Each job may contain metadata which includes a minimum number of resource that it requires to begin processing. If any job requires the same or fewer resources as are available then that job can be started. MessagePicker 310 determines whether any messages on the queue can be initiated. In one embodiment, MessagePicker 310 selects a message from the queue and checks to see if enough resources are available to start the job; if sufficient resources are not available to start that job, the next job is evaluated (i.e., MessagePicker 310 identifies, or “designates” queues of the multiple queues that have jobs (“requests”) that are ready to be selected for processing and which have resources available for processing the job)); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Tager’s teaching of designating queues having jobs ready to be processed and available resources, with the combination of Hansson and Beaulieu’s teaching of arbitrating between multiple queues, with a reasonable expectation of success, since they are analogous task/request execution systems that similarly perform scheduling between multiple queues of tasks/requests. Such a combination results in a system that arbitrates between multiple queues having available tasks, as in Beaulieu, and for which a resource is available to at least receive and further process the task, as in 

	While Beaulieu submits jobs from service requestors to computer processors for execution, the combination of Hansson, Beaulieu, and Tager does not explicitly disclose:
submit the active request from the selected service requestor to one of the at least one engine for processing.

However, AAPA teaches:
submit the active request from the selected service requestor to one of the at least one engine for processing ([0005], Lines 1-2: A baseband processor may comprise a plurality of engines, such as digital signal processors (DSP) and hardware accelerators, which must work in a coordinated fashion. [0006], Lines 1-2: There may be a plurality of requestors requesting jobs to be processed, a limited number of engines to process the jobs, and a complex relationship among jobs. [0007], Lines 1-10: To provide such flexible solutions schedulers receiving job requests from a plurality of requestors, arbitrating among the requests to select a job and distributing (i.e., “submitting”) the selected job among the plurality of engines have been implemented in software, running on a dedicated DSP or central processor unit (i.e., known software implementations of schedulers involve submitting active job requests to engines such as DSPs and hardware accelerators for processing)).

	It would have been obvious to one of ordinary skill to have combined AAPA’s teaching of a known software implementations of schedulers that submit active job requests to engines such as DSPs and hardware accelerators for processing, with the combination of Hansson, Beaulieu, and Tager’s teaching of submitting active job requests from service requestors for processing, with a reasonable expectation of success, since they are analogous task execution systems that similarly arbitrate between service requestors. Such a combination results in a system that submits active requests for processing, as in Beaulieu, by engines such as DSPs and Hardware accelerators, as in AAPA. One of ordinary skill would 

Regarding claim 2, Beaulieu teaches:
when the determination is negative (Column 5, Lines 57-60: The AND operation is performed between the two tables and the result is stored in the ACT table, at step 106. If the result is all 0’s, [it] means that a scheduling cycle is complete), the job arbitrator and assignor is further configured to: 
set the un-served status indicator for each of the at least one designated service requestors (Column 5, Lines 61-62: The initialization operations 110, 112 mentioned above are performed and a new scheduling cycle starts (i.e., in response to there being no more unserved queues, the queues are reinitialized and their unserved status indicators are reset to 1 in step 112)); 
select one of the at least one designated service requestors in accordance with a pre-determined policy (Column 5, Lines 63-65: The scheduler looks for the left most ‘1’ in ACT_ST, at step 114, which corresponds to the highest priority MIQ to be dequeued now (i.e., a queue designated as having at least one active message/task is selected based on a priority policy)); and 
clear the un-served status indicator for the selected service requestor (Column 5, Line 66-Column 6, Line 2: If Cur.Nj is equal to 0, at step 118, which means that the allowed number of messages to be dequeued is reached for this MIQ, the corresponding bit in the WGH_ST is reset to 0, at step 124 (i.e., the corresponding bit is reset, or “cleared” in response to messages/tasks being dequeued from the selected queue)).  

Regarding claim 3, Beaulieu teaches:
the job arbitrator and assignor is further configured to: determine a priority level of each of the plurality of service requestors (Column 4, Lines 60-64: The scheduler enters an infinite loop consisting of dequeuing the highest priority non-empty MIQ, which is for instance the first queue if the MIQs are ordered in a decreasing priority order. If the priority order is increasing then the last queue is served first and so on (i.e., the scheduler must determine the priority of each queue in order to determine which queue has the highest priority)); and 
designate in the plurality of service requestors all the service requestors that have the highest determined priority level and an active request (Column 5, Lines 63-65: The scheduler looks for the left most ‘1’ in ACT_ST, at step 114, which corresponds to the highest priority MIQ to be dequeued now (i.e., the highest priority queue having an active message/task and which has yet to be served is identified, or designated)).  

Regarding claim 5, Beaulieu teaches:
the job arbitrator and assignor is further configured to: set the un-served status indicator for each of the plurality of requestors before the designating from the plurality of service requestors all the service requestors that have an active request (Column 5, Lines 53-54: In the initialization step 100, the WGH_ST is set to all 1’s (i.e., WGH_ST indicates that a queue is unserved and is set prior to designating all queues that have a high HDW_ST bit in step 114, which indicates which queues have an active request)).  

Regarding claim 7, Beaulieu teaches:
the plurality of service requestors comprises a plurality of queues (Column 3, Lines 61-64: Messages from the network 9 are stored in a set of queues of the data store 14. These queues are called Microcode Input Queues (MIQ)).  

Regarding claims 8-10, 12, and 14, they are method claims with limitations similar to those of the apparatus claims 1-3, 5, and 7 respectively, and are therefore rejected for at least the same rationale. 

Regarding claim 15, it is a medium claim with limitations similar to those of the system claim 1, and is therefore rejected for at least the same rationale. Hansson further teaches the additional limitations of a non-transitory computer readable medium comprising: a plurality of executable instructions that when executed by an apparatus for scheduling arbitration among a plurality of service requestors cause the apparatus to (([0089], Lines 1-5: A scheduler circuit 120 is used to perform scheduling operations (i.e., instructions executed by a scheduling circuit apparatus that performs scheduling/arbitration) in respect of the contents of the pending access request buffer(s) in order to determine the order in which to issue the pending access requests to the portion of memory)…

Claims 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson, in view of Beaulieu, in view of Tager, in view of AAPA, as applied to claims 3, and 10 above, and in further view of Chen et al. Pub. No.: US 2013/0091582 A1 (hereafter “Chen”).

Chen were cited in the previous PTO-892 dated 8 August 2019.

Regarding claim 4, while Beaulieu discusses selecting queues based on assigned priority (i.e., at least column 1, lines 36-42), the combination of Hansson, Beaulieu, Tager, and AAPA does not explicitly disclose:
the at least one host is configured to: set a priority level of each of the plurality of service requestors.

	However, Chen teaches:
the at least one host is configured to: set a priority level of each of the plurality of service requestors ([0071], Lines 1-4: SNET host processing system circuitry 201 includes processing circuitry 203…the processing circuitry 203 can include priority determination module 207. [0073], Lines 1-3: Priority determination module and circuitry 207 can be used to establish an order in which content is provided to various requestors (i.e., priority determination module sets, or grants priority to the requestors ([0073], Lines 4-7))). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Chen’s SNET host that grants priority levels to the requestors, with the combination of Hansson, Beaulieu, Tager, and AAPA’s teaching of a CPU host processor, with a reasonable expectation of success, since they are analogous request processing systems that receive and process requests from requestors. Such a combination results in a system that assigns priorities to 

Regarding claim 11, it is a method claim with limitations similar to those of the apparatus claim 4, and is therefore rejected for at least the same rationale.

Claims 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson, in view of Beaulieu, in view of Tager, in view of AAPA, as applied to claims 1, and 8 above, and in further view of O’Connor et al. Patent No.: US 7,120,714 B2 (hereafter “O’Connor”), in  view of Brower et al. Pub. No.: US 2013/0185270 (hereafter “Brower”).

O’Connor was cited in the previous PTO-892 dated 8 August 2019. Brower was cited in the previous PTO-892 dated 28 February 2019.

Regarding claim 6, Beaulieu teaches:
wherein the job arbitrator and assignor is configured to select the pre-determined policy from a group consisting of…lowest numbered service requestor…highest numbered service requestor (Column 4, Lines 60-63: The scheduler enters an infinite loop consisting of dequeuing the highest priority non-empty MIQ, which is for instance the first queue if the MIQs are ordered in a decreasing priority order. If the priority order is increasing then the last queue is served first and so on (i.e., Figs. 5a and b show that MIQs are assigned numbers (for example, in step 2, MIQ(1) and MIQ(3) receive messages) and the queues are selected either highest numbered queue first, or lowest numbered queue first, depending on the priority order))….

While Beaulieu teaches selecting queues based on a policy of either lowest, or highest numbered queue first, the combination of Hansson, Beaulieu, Tager, and AAPA does not explicitly disclose:
wherein the job arbitrator and assignor is configured to select the pre-determined policy from a group consisting of round-robin; random selection…least recently used service requestor…and according to a configurable, complete and fixed order between the service requestors.  

	However, O’Connor teaches:
wherein the job arbitrator and assignor is configured to select the pre-determined policy from a group consisting of round-robin; random selection…least recently used service requestor…and according to a configurable, complete and fixed order between the service requestors (Column 3, Lines 55-63: The arbitration scheme implemented by arbiter 202 may comprise a priority encoder and may implement a fixed-priority arbitration scheme (i.e., configurable, complete, and fixed order). First-stage arbiter 202 may also implement round-robin arbitration schemes, random arbitration schemes…least-recently-serviced arbitration schemes, etc).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined O’Connor’s arbiter that determines and selects a requester based on different arbitration schemes, with the combination of Hansson, Beaulieu, Tager, and AAPA’s teaching of an arbiter, with a reasonable expectation of success, since they are analogous job arbitration systems that similarly determine job execution schedules. Such a combination results in a system in which an arbitrator receives service requests from multiple requestors and uses an arbitration scheme of fixed order, round-robin, random, or least recently used, as in O’Connor, to determine a designation of a subset of requests for selection, as in Beaulieu. One of ordinary skill would have been motivated to make this combination so that an arbiter can fairly or unfairly grant requests from various requesters based on any number of arbitration schemes in order to best handle the requests.

	While Beaulieu and O’Connor enumerate different types of arbitration policies, the combination of Hansson, Beaulieu, Tager, AAPA, and O’Connor does not explicitly disclose:
wherein the job arbitrator and assignor is configured to select the pre-determined policy from a group consisting of…most recently used service requestor…

However, Brower teaches:
select the pre-determined policy from a group consisting of…most recently used service requestor ([0060], Lines 1-8: The master lock monitor (110) includes functionality to queue a lock request (i.e., service request) according to a predefined queuing protocol. The predefined queuing protocol may be any protocol for queuing incoming requests. For example, the master lock monitor (110) may select requests for fulfillment in first-in-first-out (FIFO) order or may use more detailed criteria, such as most recently used or most frequently used (i.e., most recently used selection policy))…

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Brower’s teaching of using a most recently used selection policy to select queued service requests, with the combination of Hansson, Beaulieu, Tager, AAPA, and O’Connor’s teaching of a group of arbitration schemes, with a reasonable expectation of success, since they are analogous scheduling systems that similarly use policies to dictate which requests to select from a group of waiting requests. Such a combination results in a system that chooses a policy for selecting a request from a group of policies including round robin, random, lowest number, least recently used, highest number, and a configurable, complete, and fixed order, as in Beaulieu and O’Connor, and most recently used, as in Brower. One of ordinary skill would have been motivated to make this combination so that requests that use similar resources can be grouped together in the queue, reducing the overhead that comes from having to switch resources frequently.

Regarding claim 13, it is a method claim with limitations similar to those of the apparatus claim 6, and is therefore rejected for at least the same rationale.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W AYERS/Examiner, Art Unit 2195